DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 12 recite the limitation "each" in line 9.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the second plurality of contacts…”
Claims 9 and 21 recite the limitation "each" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the first sensor contact and the second sensor contact…”
Claims 11 and 23 recite the limitation "each" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the first battery contact and the second battery contact…”
Claims 2-11 and 13-24 incorporate the indefinite subject matter of claims 1 and 12 therein, and are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 20060020186 A1 - cited by applicant) in view of Bohm (US 20120078071 A1 - cited by applicant).
Regarding claim 1, Brister teaches an analyte sensor system, comprising (Paragraph [0005]): a base configured to attach to a skin of a host (Paragraph [0087] and Fig. 3, element 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraph [0005] and Fig. 3, element 32); and a first plurality of contacts (Paragraph [0089] and Fig. 1, element 28 -Fig. 1 is the same embodiment as Fig. 3); a sensor electronics module configured to releasably couple to the base (Paragraph [0005] and Fig. 3, element 16), the sensor electronics module comprising: a second plurality of contacts (Paragraphs [0092] and [0108]), each configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations (Paragraph [0092] and [0108]); and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Paragraph [0235]). 
Brister fails to teach the base comprising a battery. Bohm teaches a base comprising a battery (Paragraph [0224] of Bohm). It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the analyte sensor system of Brister to have its battery in the base, as taught by Bohm, since it would merely be the simple substitution of one known configuration (a battery in a base) for another (a battery in a sensor electronics module) to obtain predictable results (providing power to the sensor electronics module).
Regarding claim 2, Brister fails to teach the second plurality of contacts are concentric and annularly spaced apart from one another. Bohm teaches the second plurality of contacts are concentric and annularly spaced apart from one another (Paragraph [0208] and Fig. 8, elements 802a and 802b of Bohm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of contacts of Brister, to have the second plurality of contacts being concentric and annularly spaced apart from one another as taught by Bohm, since it would merely be the simple substitution of one known configuration (a second plurality of contacts that are concentric and annularly spaced apart from one another) for another (a second plurality of contacts with an unknown shape and orientation) to obtain predictable results (making electrical contact with the first plurality of contacts). Furthermore, it would have been obvious to modify the second plurality of contacts of Brister, to have the second plurality of contacts being concentric and annularly spaced apart from one another as taught by Bohm, in order to cause the sensor electronics module to switch between a low power state and a high power state (Paragraphs [0209] and [0211] of Bohm). 
Regarding claim 3, Brister teaches wherein a respective one of the second plurality of contacts is configured to make electrical contact with the respective one of the first plurality of contacts at any point along the respective one of the second plurality of contacts (Paragraph [0092]).
Regarding claim 4, Brister teaches the second plurality of contacts, but fails to teach the second plurality of contacts being formed by laser direct structuring. It is noted that the Applicant has failed to provide details of critically or unexpected results in the Specification with regard to the specifically claimed laser direct structuring in order to form the second plurality of 
Regarding claim 5, Brister teaches a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity (Paragraph [0102]).
Regarding claim 6, Brister teaches the base is disposable (Paragraph [0193]).
Regarding claim 7, Brister teaches the sensor electronics module is reusable (Paragraph [0108]).
Regarding claim 8, Brister teaches the battery is configured to provide power to the analyte sensor and to the sensor electronics module (Paragraphs [0233] and [0226]).
Regarding claim 9, Brister teaches the first plurality of contacts comprises a first sensor contact and a second sensor contact, each configured to be electrically coupled to a respective terminal of the analyte sensor (Paragraph [0092]).
Regarding claim 10, Brister teaches the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Paragraph [0092]).
Regarding claim 11, Brister in view of Bohm teach the first plurality of contacts further comprises a first battery contact and a second battery contact, each configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233] of Brister). It would have been obvious that in order for the battery, which is in the base, to provide power to the sensor 
Regarding claim 12, Brister teaches an analyte sensor system, comprising (Paragraph
[0005]): a base configured to attach to a skin of a host (Paragraph [0087] and Fig. 3, element 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraph [0005] and Fig. 3, element 32); and a first plurality of contacts (Paragraph [0089] and Fig. 1, element 28 -Fig. 1 is the same embodiment as Fig. 3); a sensor electronics module configured to releasably couple to the base (Paragraph [0005] and Fig. 3, element 16), the sensor electronics module comprising: a second plurality of contacts (Paragraphs [0092] and [0108]), each configured to make electrical contact with a respective one of the first plurality of contacts (Paragraph [0092] and [0108]); and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Paragraph [0235]); and a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity (Paragraph [0102]).
Brister fails to teach the base comprising a battery. Bohm teaches a base comprising a battery (Paragraph [0224] of Bohm). It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the analyte sensor system of Brister to have its battery in the base, as taught by Bohm, since it would merely be the simple substitution of one known configuration (a battery in a base) for another (a battery in a sensor electronics module) to obtain predictable results (providing power to the sensor electronics module).
Regarding claim 13, Brister fails to teach the second plurality of contacts comprise concentric, circular contacts. Bohm teaches a second plurality of contacts comprising concentric, 
Regarding claim 14, Brister in view of Bohm teach the concentric, circular contacts being disposed around a center of the sensor electronics module (Refer to the green box of Fig. 12C below of Brister. The second plurality of contacts are disposed about a center of the sensor electronics module.). 
Regarding claim 15, Brister teaches wherein each of the second plurality of contacts are configured to make electrical contact with the respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations (Paragraph [0092] and [0108]).
[AltContent: rect]
    PNG
    media_image1.png
    182
    509
    media_image1.png
    Greyscale

Regarding claim 16, Brister teaches wherein the base comprises an aperture and the sensor electronics module comprises a raised portion configured to fit within the aperture, an outer perimeter of the raised portion complimenting an inner perimeter of the aperture (Refer to Fig. 12C of Brister above – The orange outline circle shows the aperture of the mounting zone and the raised portion of the sensor electronics module fitting within the aperture.).

    PNG
    media_image2.png
    341
    572
    media_image2.png
    Greyscale
[AltContent: oval]
    PNG
    media_image3.png
    410
    529
    media_image3.png
    Greyscale

Regarding claim 17, Brister teaches wherein the aperture and the raised portion each have a substantially circular shape (Refer to Figures 11A and Fig. 12B of Brister – The orange circle in Fig. 11A above shows the substantially circular aperture and Fig. 12B shows the substantially circular raised portion of the senor electronics module inserted in the aperture.).
Regarding claim 18, Brister teaches wherein the sensor electronics module is configured to releasably couple to the base by (Paragraph [0005] and Fig. 3, element 16): fitting the raised 
Regarding claim 19, Brister teaches the base is disposable (Paragraph [0193]).
Regarding claim 20, Brister teaches the sensor electronics module is reusable (Paragraph [0108]).
Regarding claim 21, Brister teaches the first plurality of contacts comprises a first sensor contact and a second sensor contact, each configured to be electrically coupled to a respective terminal of the analyte sensor (Paragraph [0092]).
Regarding claim 22, Brister teaches the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Paragraph [0092]).
Regarding claim 23, Brister in view of Bohm teach the first plurality of contacts further comprises a first battery contact and a second battery contact, each configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233] of Brister). It would have been obvious that in order for the battery, which is in the base, to provide power to the sensor electronics module, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 24, Brister in view of Bohm teach the second plurality of contacts further comprises a first power contact configured to make electrical contact with the first battery contact and a second power contact configured to make electrical contact with the second battery contact (Paragraph [0233] of Brister). In order for the sensor electronics module to receive the power from the AAA batteries in the base, there would need to be an electrical coupling between a first power contact of the sensor electronics module and the first battery contact of the base, and between a second power contact of the sensor electronics module and the second battery contact of the base.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 19-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-3 and 5-8 of copending Application No. 16/403,037 (reference application). This is a provisional
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/403,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the copending application is broader in scope that the claim of the current invention, and encompasses all of the subject matter recited in the current claims 1 and 5. Therefore, any reference meeting the requirements set forth in claim 1 of the copending Application, would also meet the limitations set forth in claim 5 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791